 



Exhibit 10.1
AMERICAN MEDICAL SYSTEMS, INC.
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT is made and entered into effective as of
April 22, 2008, between American Medical Systems, Inc., a Delaware corporation
(the “Company”), and Anthony P. Bihl, III (the “Executive”).
RECITALS
     WHEREAS, the Company recognizes that the future growth, profitability and
success of the Company’s business will be substantially and materially enhanced
by the employment of the Executive by the Company; and
     WHEREAS, the Company desires to employ the Executive and the Executive has
indicated his willingness to provide his services to the Company, on the terms
and conditions set forth herein;
     NOW, THEREFORE, on the basis of the foregoing premises and in consideration
of the mutual covenants and agreements contained herein, the parties hereto
agree as follows:
     Section 1. Employment. The Company hereby agrees to employ the Executive
and the Executive hereby accepts employment with the Company, on the terms and
subject to the conditions hereinafter set forth. The Executive shall serve as
the President and Chief Executive Officer of American Medical Systems Holdings,
Inc. (the “Parent Corporation”) and the Company, and, in such capacity, shall
report directly to the Board of Directors of the Parent Corporation (the “Board”
or “Board of Directors”). The Executive shall have such duties as are typically
performed by the President and Chief Executive Officer of a corporation,
together with such additional duties, commensurate with the Executive’s position
as the President and Chief Executive Officer of the Parent Corporation and the
Company, as may be assigned to the Executive from time to time by the Board of
Directors. The principal location of the Executive’s employment shall be at the
Company’s principal executive office located in Minnetonka, Minnesota, although
the Executive understands and agrees that he may be required to travel from time
to time for Company business reasons.
     Section 2. Term. Unless terminated pursuant to Section 6 hereof, the
Executive’s employment hereunder shall commence on April 30, 2008 and shall
continue during the period ending on April 30, 2010 (the “Initial Term”).
Thereafter, the Executive’s employment hereunder shall extend automatically for
consecutive periods of one year unless either party shall provide notice of
termination not less than sixty (60) days prior to an anniversary date of this
Agreement. The Initial Term, together with any extension pursuant to this
Section 2, is referred to herein as the “Employment Term.” The Employment Term
and this Agreement shall terminate upon any termination of the Executive’s
employment pursuant to Section 6.
     Section 3. Compensation. During the Employment Term, the Executive shall be
entitled to the following compensation and benefits:

 



--------------------------------------------------------------------------------



 



     (a) Salary. As compensation for the performance of the Executive’s services
hereunder, the Company shall pay to the Executive a base salary (the “Salary”)
of $500,000 per year with increases, if any, as may be approved by the Board of
Directors or the Compensation Committee of the Board. The Salary shall be
payable in accordance with the customary payroll practices of the Company as the
same shall exist from time to time. In no event shall the Salary be decreased
during the Employment Term.
     (b) Bonus. During the Employment Term, in addition to Salary, the Executive
shall be eligible to participate in the executive variable incentive plan or
such other bonus plans as may be adopted from time to time by the Board of
Directors or the Compensation Committee of the Board for other officers of the
Company (the “Bonus”) for each such fiscal year ending during the Employment
Period; provided that, unless the Board of Directors or the Compensation
Committee of the Board determines otherwise, the Executive must be employed on
the last day of each fiscal quarter or year, as of which the Bonus is determined
under any bonus plan, in order to receive the Bonus attributable to such fiscal
quarter or year. The Executive’s entitlement to the Bonus for any particular
fiscal quarter or year shall be based on the attainment of performance
objectives established by the Board of Directors or the Compensation Committee
of the Board in any such bonus plan, and the Executive’s target Bonus for 100%
achievement of performance objectives under such bonus plan shall be 100% of
base Salary. The Executive’s participation in the 2008 executive variable
incentive plan shall be effective as of the beginning of second fiscal quarter
of 2008.
     (c) Stock Options.
     (1) The Executive shall be granted on May 5, 2008 (the “Grant Date”) a
Non-Qualified Stock Option to acquire 250,000 shares of Common Stock of the
Parent Corporation under the Parent Corporation’s 2005 Stock Incentive Plan
(the “2005 Plan”) at an exercise price equal to the Fair Market Value (as
defined in the 2005 Plan) of one share of Common Stock on the Grant Date; such
option to become exercisable, on a cumulative basis, with respect to 25% of the
shares covered by such option on March 31, 2009, and with respect to 6.25% of
the shares covered by such option on the last day of each calendar quarter
thereafter, provided that the Executive has been continuously employed by or
providing service to the Company through, each such date; and such option to
expire seven years from the Grant Date. All of the terms and conditions relating
to the option, including the vesting and expiration dates, are set forth in the
Stock Option Certificate, dated the Grant Date, evidencing such option.
     (2) The Executive shall be granted on the Grant Date a Non-Qualified Stock
Option to acquire 250,000 shares of Common Stock of the Parent Corporation under
the 2005 Plan at an exercise price equal to the Fair Market Value (as defined in
the 2005 Plan) of one share of Common Stock on the Grant Date; such option to
become exercisable in full on the first day after the Grant Date that the Sale
Price (as defined below) of one share of Common Stock of the Parent Corporation
is equal to or greater than $24.00 for five (5) consecutive trading days,
provided that the Executive has been continuously employed by or

2



--------------------------------------------------------------------------------



 



providing service to the Company through such date. For purposes of this
Agreement, the “Sale Price” means the average of the reported high and low sale
prices of one share of Common Stock of the Parent Corporation during the regular
trading session, as reported on the Nasdaq Global Select Market, on a trading
day. All of the terms and conditions relating to the option, including the
vesting and expiration dates, are set forth in the Stock Option Certificate,
dated the Grant Date, evidencing such option.
     (d) Relocation Expenses. The Company will pay the Executive $41,667,
subject to applicable withholding for income and employment-related taxes, in a
lump sum on or before May 16, 2008 to cover miscellaneous travel and other
expenses incurred by the Executive in connection with relocating to the
Minneapolis, Minnesota metropolitan area. In addition, the Executive will be
eligible for the Company’s standard relocation benefits, which include up to
three house hunting trips, movement of household goods, temporary housing,
closing costs on the purchase of a home in Minnesota, and other benefits as set
forth in the Relocation Program provided to the Executive.
     (e) Benefits. Except as otherwise provided in this Agreement, in addition
to the Salary and Bonus, if any, the Executive shall be entitled during the
Employment Term to participate in medical, dental, life and disability insurance
programs and other benefit programs provided to other officers of the Company on
terms no less favorable than those available to the other officers of the
Company. The Executive shall also be entitled to the same number of
paid-time-off days, holidays and other benefits as are generally allowed to
other senior executives of the Company in accordance with the Company’s policies
in effect from time to time.
     Section 4. Exclusivity. During the Employment Term, the Executive shall
devote his full time to the business of the Company and its subsidiaries, shall
faithfully serve the Company and its subsidiaries, shall in all respects conform
to and comply with the lawful and reasonable directions and instructions given
to him by the Board of Directors in accordance with the terms of this Agreement,
shall use his best efforts to promote and serve the interests of the Company and
its subsidiaries and shall not engage in any other business activity, whether or
not such activity shall be engaged in for pecuniary profit, except that the
Executive may (1) participate in the activities of professional trade
organizations related to the business of the Company and its subsidiaries,
(2) engage in personal investing activities and (3) serve on the board of
directors of not more than two other companies whose businesses are not in
competition with the business interests of the Company, provided that the
activities set forth in these clauses (1), (2) and (3), either singly or in the
aggregate, do not interfere in any material respect with the services to be
provided by the Executive hereunder.
     Section 5. Reimbursement for Expenses. During the Employment Term, the
Executive is authorized to incur reasonable expenses in the discharge of the
services to be performed hereunder, including expenses for travel,
entertainment, lodging and similar items in accordance with the Company’s
expense reimbursement policy, as the same may be modified by the Company from
time to time. The Company shall reimburse the Executive for all such proper
expenses upon presentation by the Executive of itemized accounts of such
expenditures in

3



--------------------------------------------------------------------------------



 



accordance with the financial policy of the Company, as in effect from time to
time.
     Section 6. Termination and Default.
     (a) Death. The Executive’s employment shall automatically terminate upon
his death and upon such event, the Executive’s estate shall be entitled to
receive the amounts specified in Section 6(e) below.
     (b) Disability. If the Executive is unable to perform the duties required
of him under this Agreement because of illness, incapacity, or physical or
mental disability, the Employment Term shall continue and the Company shall pay
all compensation required to be paid to the Executive hereunder, unless the
Executive is disabled such that the Executive would be entitled to receive
disability benefits under the Company’s long-term disability plan, or if no such
plan exists, the Executive is unable to perform the duties required of him under
this Agreement for an aggregate of 180 days (whether or not consecutive) during
any 12-month period during the term of this Agreement, in which event the
Executive’s employment shall terminate.
     (c) Cause. The Company may terminate the Executive’s employment at any
time, with or without Cause. In the event of termination pursuant to this
Section 6(c) for Cause (as defined below), the Company shall deliver to the
Executive written notice setting forth the basis for such termination, which
notice shall specifically set forth the nature of the Cause which is the reason
for such termination. Termination of the Executive’s employment hereunder shall
be effective upon delivery of such notice of termination. For purposes of this
Agreement, “Cause” shall mean: (1) the Executive’s failure (except where due to
a disability contemplated by subsection (b) hereof), neglect or refusal to
perform his duties hereunder which failure, neglect or refusal shall not have
been corrected by the Executive within 30 days of receipt by the Executive of
written notice from the Company of such failure, neglect or refusal, which
notice shall specifically set forth the nature of said failure, neglect or
refusal, (2) any willful or intentional act of the Executive that has the effect
of injuring the reputation or business of the Company or its affiliates in any
material respect; (3) any continued or repeated absence from the Company, unless
such absence is (A) approved or excused by the Board of Directors or (B) is the
result of the Executive’s illness, disability or incapacity (in which event the
provisions of Section 6(b) hereof shall control); (4) use of illegal drugs by
the Executive or repeated drunkenness; (5) conviction of the Executive for the
commission of a felony; or (6) the commission by the Executive of an act of
fraud or embezzlement against the Company.
     (d) Resignation. The Executive shall have the right to terminate his
employment at any time by giving notice of his resignation.
     (e) Payments.
     (1) In the event that the Executive’s employment terminates for any reason,
the Company shall pay to the Executive all amounts and benefits accrued

4



--------------------------------------------------------------------------------



 



but unpaid hereunder through the date of termination in respect of Salary or
unreimbursed expenses, including accrued and unused vacation.
     (2) In the event of the Executive’s Termination of Employment (defined
below) by the Company without Cause, whether during or upon expiration of the
then current term of this Agreement, and Executive executes (and does not revoke
within the relevant statutory periods) a Release and Separation Agreement in the
form provided by the Company, then in addition to the amounts specified in
Section 6(e)(1), (i) the Company shall continue to pay the Executive his Salary
(less any applicable withholding or similar taxes) at the rate in effect
hereunder on the date of such termination periodically, in accordance with the
Company’s prevailing payroll practices, for a period of twelve (12) months
following the date of such termination (the “Severance Term”); and (ii) if the
Executive elects COBRA continuation coverage under the Company’s group medical
and/or dental plans, then for each month of the Severance Term, the Company will
pay or reimburse the Executive an amount equal to the excess of (A) the portion
of the monthly cost for the Executive’s coverage under the Company’s group
health and/or dental plans that was borne by the Company immediately prior to
the Executive’s Termination of Employment (subject to the rule for coverage
changes discussed below) over (B) the portion of the monthly cost for the
Executive’s coverage under the Company’s group health and/or dental plans that
is borne by the Company during the Severance Term. If the level of the
Executive’s coverage changes during the Severance Term, as, for example, from
single to family coverage or to no coverage, the amount will be determined as if
the new coverage level had been the level of coverage in effect immediately
prior to the Termination of Employment. The Executive shall be entitled to elect
health care continuation coverage under the Company’s group health and/or dental
plans for up to 12 months beyond the end of the 18-month COBRA period if he or
she has not become eligible to participate as an employee in a plan of another
employer providing group health and dental benefits to the Executive and the
Executive’s eligible family members and dependents, which plan does not contain
any exclusion or limitation with respect to any pre-existing condition of the
Executive or any eligible family member or dependent who would otherwise be
covered under the Company’s plan but for this clause. If continuation coverage
is not available to the Executive during any portion of the Severance Term
(other than by reason of his or her failure to elect COBRA continuation coverage
or to pay the required premiums for such coverage), the Company will provide
comparable medical and/or dental benefits pursuant to an alternative
arrangement, such as an individual medical and/or dental insurance contract, and
such alternative benefits will be treated as part of the Company’s health and/or
dental plan. Any reimbursement made under this Section 6(e)(2) shall be made on
or before the last day of the calendar year following the calendar year in which
the expense was incurred.
     (3) Amounts owed by the Company in respect of the Salary, Bonus or
reimbursement for expenses under the provisions of Section 5 hereof shall,
except as otherwise set forth in this Section 6(e), be paid promptly after the
expiration of

5



--------------------------------------------------------------------------------



 



any rescission periods contained in the release, but not more than 90 days
following such termination.
     (4) The payments and benefits to be provided to the Executive as set forth
in this Section 6(e) in the event the Executive’s employment is terminated by
the Company without Cause: (A) shall be lieu of any and all benefits otherwise
provided under any severance pay policy, plan or program maintained from time to
time by the Company for its employees, and (B) shall not be paid to the extent
that Executive’s employment is terminated following a “change in control” under
circumstances entitling the Executive to benefits under the Change in Control
Severance Agreement, dated the date hereof, between Parent Corporation and the
Executive (the “CIC Severance Agreement”).
     (5) To the extent the Executive incurs a tax liability (including foreign,
federal, state and local taxes) in connection with the reimbursement under
Section 6(e)(2) which the Executive would not have incurred had the Executive
been an active employee of the Company participating in the Company’s group
health and dental plans, the Company will make a payment to the Executive in an
amount equal to such tax liability plus an additional amount sufficient to
permit the Executive to retain a net amount after all taxes equal to the initial
tax liability in connection with the benefit. The payment pursuant to this
Section 6(e)(5) will be made within 10 days after the Executive’s remittal of a
written request for payment accompanied by a statement indicating the basis for
and amount of the Executive’s tax liability, but in no event later than
December 31 of the calendar year next following the calendar year in which the
related taxes are remitted to the appropriate taxing authority.
     (6) Notwithstanding the foregoing, if, at the time of his or her
Termination of Employment, the Executive is a ‘specified employee’ (defined
below), and the Company reasonably determines that any salary continuation
payment due under Section 6(e)(2) constitutes deferred compensation subject to
the requirements of Code Section 409A, then such payments shall be suspended and
not made until on or after the first day after the end of the six (6) month
period following the Executive’s Termination of Employment but in no event later
than seven (7) months following Termination of Employment, or, if earlier, upon
the Executive’s death. If any such suspended payment is not made within 10 days
of the end of such six month period, the Company will pay the Executive
interest, equal to the applicable Federal rate in effect for each month, from
the date of Termination of Employment through the date of payment. The Executive
is a ‘Specified Employee’ if on the date of his or her Termination of Employment
he or she is a ‘key employee’ (defined below), of the Company (or any other
entity with whom the Company would be treated as a single employer under Section
414(b) or 414(c) of the Code). For this purpose, Executive is a ‘key employee’
during the 12-month period beginning on the April 1 immediately following a
calendar year, if he or she was employed by the Company (or any other entity
with whom the Company would be treated as a single employer under Section 414(b)
or 414(c) of the Code) and satisfied, at any time during such

6



--------------------------------------------------------------------------------



 



preceding calendar year, the requirements of Section 416(i)(1)(A)(i), (ii) or
(iii) of the Code (applied in accordance with the regulations issued thereunder
and disregarding Section 416(i)(5) of the Code). The Executive will not be
treated as a Specified Employee if he or she is not required to be treated as a
Specified Employee under Treasury regulations issued under Section 409A of the
Code.
     (7) When used in this Agreement, “Termination of Employment” means a
termination of Executive’s employment relationship with the Company and all
Affiliates or such other change in the Executive’s employment relationship with
the Company and all Affiliates that would be considered a “separation from
service” under Section 409A of the Code. The Executive’s employment relationship
will be treated as remaining intact while the Executive is on a military leave,
a sick leave or other bona fide leave of absence (pursuant to which there is a
reasonable expectation that the Executive will return to perform services for
the Company or an Affiliate) but only if the period of such leave does not
exceed six (6) months, or if longer, so long as the Executive retains a right to
reemployment by the Company or an Affiliate under applicable statute or by
contract, provided, however, a twenty-nine (29) month period of absence shall be
substituted for such six (6) month period of absence where the Executive’s leave
is due to any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than six (6) months and such impairment causes the Executive to be
unable to perform the duties of his or her position of employment or any
substantially similar position of employment. In all cases, the Executive’s
Termination of Employment must constitute a “separation from service” under
Section 409A of the Code and any “separation from service” under Section 409A of
the Code shall be treated as a Termination of Employment. For this purpose,
“Affiliate” means any entity that, together with the Company, is treated as a
single employer under Code Section 414(b) or (c).
     Section 7. Restrictions on Competitive Activities. The Executive
acknowledges that the agreements and covenants contained in this Section 7 are
essential to protect the value of the Company’s business and assets and by his
or her current employment with the Company, the Executive has obtained and will
obtain such knowledge, contacts, know-how, training and experience and there is
a substantial probability that such knowledge, know-how, contacts, training and
experience could be used to the substantial advantage of a competitor of the
Company and to the Company’s substantial detriment. In consideration of the
foregoing and the other covenants and agreements of the Company set forth
herein, the Executive agrees to the restrictions contained in this Section 7.
     (a) Non-Solicitation. The Executive agrees that the Executive will not,
during the Executive’s employment with the Company and for a period of two years
following the date of the Executive’s voluntary or the Company’s involuntary
termination of the Executive’s employment with the Company (the “Restrictive
Period”), directly or indirectly solicit, or assist anyone else in the
solicitation of, any of the Company’s employees, or former employees who worked
for the Company for the purpose of hiring them, engaging them as consultants, or
inducing them to leave their employment with the

7



--------------------------------------------------------------------------------



 



Company. If the Executive is approached by one of the Company’s employees or
former employees regarding potential employment, consultation or contract, as
described above during the Restrictive Period of non-solicitation, the Executive
must immediately (1) fully inform the employee or former employee of the
Executive’s non-solicitation obligation described above; and (2) refrain from
engaging in any communication with the employee or former employee regarding
potential employment, consultation or contract.
     (b) “Company Product” means any product, product line or service that has
been designed, developed, manufactured, marketed, sold or is under research,
development, or is being pursued through acquisition or licensure, or has been
the subject of disclosure to the Company in response to a due diligence process
by the Company, at any time during the Executive’s employment with the Company;
provided, however, that if the Executive becomes entitled to the benefits
described in Section 2 of the CIC Severance Agreement, then the definition of
“Company Product” shall mean Company Product as of immediately prior to the
“change in control” as defined in the CIC Severance Agreement.
     (c) “Competitive Product” means goods, products, product lines or services
developed, designed, manufactured, marketed, promoted, sold, serviced, or that
are in development or the subject of research by any Person that are the same or
similar, perform any of the same or similar functions, may be substituted for,
or are intended or used for any of the same purposes as a Company Product.
     (d) “Conflicting Organization” means any Person (including the Executive),
and any parent, subsidiary, partner or affiliate of any Person, that engages in,
or is about to become engaged in, the development, design, production,
manufacture, promotion, marketing, sale, support or service of a Competitive
Product.
     (e) Non-Competition. The Executive agrees that the Executive will not,
during the Restrictive Period, alone or in any capacity with another Person
(e.g., as an advisor, consultant, principal, agent, partner, officer, director,
shareholder, employee or otherwise), within any geographic area where the
Company does business:
     (1) directly or indirectly disclose to a Conflicting Organization the names
or any other information regarding the Company’s customers, or, on behalf of a
Conflicting Organization, call on, solicit, take away, or attempt to call on,
solicit, or take away any of the customers of the Company on whom the Executive
called, or otherwise had contact on behalf of the Company, or developed
knowledge regarding the customer’s need for or use of Competitive Product(s); or
     (2) seek or obtain employment with, work for, consult with, or lend
assistance to any Conflicting Organization in a capacity which is the same as or
similar to the employment capacity the Executive performed on behalf of the
Company; or

8



--------------------------------------------------------------------------------



 



     (3) directly or indirectly participate in or support in any capacity the
manufacture, invention, development, testing or research of any Competitive
Product; or
     (4) disrupt, damage, impair, or interfere with the business of the Company
whether by way of interfering with or disrupting the Company’s relationship with
employees, customers, agents, representatives or vendors.
     (f) Exception. During the Restrictive Period, the restrictions contained in
this Section 7 will not prevent the Executive from accepting employment with, or
providing consulting services to, a large diversified organization with separate
and distinct divisions that do not compete, directly or indirectly, with the
Company, if prior to accepting such employment or providing such consulting
services, the Company receives separate written assurances from the prospective
employer and from the Executive, satisfactory to the Company, confirming that
the Executive will not render any services, directly or indirectly, to any
division or business unit that competes, directly or indirectly, with the
Company. During the Restrictive Period set forth in this Section 7, the
Executive will inform any new employer, prior to accepting employment or
providing consulting services, of the existence of this Agreement and provide
such employer with a copy of this Agreement.
     Section 8. Trade Secrets. The Company has, and is expected to develop
certain concepts, products, processes, information, designs, ideas, policies and
procedures (collectively, “Trade Secrets”) which it uses in its business which
give the Company an advantage over competitors who do not know, understand or
use these secrets. Trade Secrets include the following information:
     (a) information which in any way relates to the Company’s design,
engineering, manufacturing or management activities, financial condition,
financial operations, purchasing activities, business plans and marketing
activities;
     (b) information acquired or compiled by the Company regarding actual or
potential customers, including their identities, their development prospects,
financial information concerning their business operations, identity and
quantity of products or services purchased from the Company, and all related
accounts receivable information;
     (c) information concerning or resulting from the development of internal
policies, procedures, standards, quality or productivity measures or tools; and
     (d) any other information (in whatever form) as may, from time to time, be
designated by the Company as “Proprietary” or a “Trade Secret.”
     Except as may be required by the Executive’s employment with the Company or
as expressly agreed upon by the Company in writing, the Executive agrees that he
will not, during or after his employment with the Company, use or disclose any
Trade Secrets or permit any person to examine or copy any Trade Secrets. If any
of the above classes of information is found by a court to not constitute Trade
Secrets, such information shall constitute “Confidential Information” for
purposes of this Agreement.

9



--------------------------------------------------------------------------------



 



     Section 9. Confidential Information. The Company has, and is expected to
develop other Confidential Information, concepts, designs, policies, and
procedures having independent economic value from not being generally known or
ascertainable by proper means which the Executive will or may learn in the
course of employment but which does not constitute Trade Secrets as described
above. For purposes of this Agreement, “Confidential Information” means any
proprietary, confidential or competitively sensitive information and materials
which are the property of or relate to the Company including, without
limitation:
     (a) the identity of the Company’s past, present and prospective customers,
clients or business contacts, and all documents, information and materials which
concern or relate to such customers, clients or business contacts;
     (b) marketing, sales, and advertising information; marketing and sales
techniques, strategies, efforts and data; business plans and product development
and delivery schedules; market research and forecasts;
     (c) organizational information, such as personnel and salary data, merger,
acquisition and expansion information; information concerning methods of
operation; divestiture information, and competitive information pertaining to
the Company’s distributors;
     (d) technical information such as product specifications, compounds,
formulas, improvements, discoveries, developments, designs, inventions,
techniques, and new products;
     (e) information disclosed to the Executive as part of any specialized,
proprietary training process; and
     (f) information of third parties provided to the Executive subject to
non-disclosure restrictions for use in the Executive’s business for the Company.
     Except as may be required by the Executive’s employment with the Company or
as expressly agreed upon in writing by the Company in writing, the Executive
agrees that he will not, during or at any time after his employment with the
Company, use or disclose any Confidential Information or permit any person to
examine, copy or otherwise receive any Confidential Information.
     Section 10. Inventions.
     (a) “Inventions” means any inventions, discoveries, improvements and ideas,
whether or not in writing or reduced to practice and whether or not patentable
or copyrightable, made, authored or conceived by the Executive, whether by his
individual efforts or in connection with the efforts of others, and that either
(i) relate in any way to the Company’s business, products or processes, past,
present, anticipated or under development, or (ii) result in any way from the
Executive’s employment by the Company, or (iii) use the Company’s equipment,
supplies, facilities or trade secret information.

10



--------------------------------------------------------------------------------



 



     (b) The Executive agrees that all Inventions made by him during the period
of his employment with the Company and for six (6) months thereafter, whether
made during the working hours of the Company or on the Executive’s own time,
will be the sole and exclusive property of the Company. The Executive will, with
respect to any Invention: (i) keep current, accurate, and complete records,
which will belong to the Company and be kept and stored on the Company’s
premises; (ii) promptly and fully disclose the existence and describe the nature
of the Invention to the Company in writing (and without request); (iii) assign
(and the Executive hereby assigns) to the Company all of his right, title and
interest in and to the Invention, any applications he makes for patents or
copyrights in any country, and any patents or copyrights granted to the
Executive in any country; and (iv) acknowledge and deliver promptly to the
Company any written instruments, and perform any other acts necessary in the
Company’s opinion to preserve property rights in the Invention against
forfeiture, abandonment or loss and to obtain and maintain letters patent and/or
copyrights on the Invention and to vest the entire right and title to the
Invention in the Company, whether during or after the Executive’s employment
with the Company.
     (c) The Executive represents that, as of the date of this Agreement, he
have no right under and will make no claims against the Company with respect to
any inventions, discoveries, improvements, ideas or works of authorship which
would be Inventions if made, conceived, authored or acquired by him during the
term of this Agreement.
     (d) To the extent that any Invention qualifies as “work made for hire” as
defined in 17 U.S.C. § 101 (1976), as amended, such Invention will constitute
“work made for hire” and, as such, will be the exclusive property of the
Company.
     (e) Pursuant to Minnesota law, this Section 10 does not apply to any
invention for which no equipment, supplies, facility, or trade secret
information of the Company was used and which was developed entirely on the
Executive’s own time, and (i) which does not relate directly to any business of
the Company or any of the Company’s actual or demonstrably anticipated research
or development, or (ii) which does not result from any work the Executive
performs for the Company.
     Section 11. Injunctive Relief. Without intending to limit the remedies
available to the Company, the Executive acknowledges that in the event of a
breach of any of the covenants contained in Sections 7, 8, 9 or 10 may result in
material irreparable injury to the Company or its subsidiaries or affiliates for
which there is no adequate remedy at law, that it will not be possible to
measure damages for such injuries precisely and that, in the event of such a
breach or threat thereof, the Company shall be entitled to obtain a temporary
restraining order and/or a preliminary or permanent injunction, without the
necessity of proving irreparable harm or injury as a result of such breach or
threatened breach of Sections 7, 8, 9 or 10, restraining the Executive from
engaging in activities prohibited by Sections 7, 8, 9 and 10 or such other
relief as may be required specifically to enforce any of the covenants in
Sections 7, 8, 9 and 10.

11



--------------------------------------------------------------------------------



 



     Section 12. Representations and Warranties of the Executive. The Executive
represents and warrants to the Company as follows:
     (a) This Agreement, upon execution and delivery by the Executive, will be
duly executed and delivered by the Executive and (assuming due execution and
delivery hereof by the Company) will be the valid and binding obligation of the
Executive enforceable against the Executive in accordance with its terms.
     (b) Neither the execution and delivery of this Agreement, the consummation
of the transactions contemplated hereby nor the performance of this Agreement in
accordance with its terms and conditions by the Executive (1) requires the
approval or consent of any governmental body or of any other person or
(2) conflicts with or results in any breach or violation of, or constitutes (or
with notice or lapse of time or both would constitute) a default under, any
agreement, instrument, judgment, decree, order, statute, rule, permit or
governmental regulation applicable to the Executive. Without limiting the
generality of the foregoing, the Executive is not a party to any
non-competition, non-solicitation, no hire or similar agreement that prohibits
or conflicts in any way the Executive’s employment hereunder.
     The representations and warranties of the Executive contained in this
Section 9 shall survive the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby.
     Section 13. Representations and Warranties of the Company. The Company
represents and warrants to the Executive as follows:
     (a) This Agreement, upon execution and delivery by the Company, will be
duly executed and delivered by the Company and (assuming due execution and
delivery hereof by the Executive) will be the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms.
     (b) Neither the execution and delivery of this Agreement, the consummation
of the transactions contemplated hereby nor the performance of this Agreement in
accordance with its terms and conditions by the Company (1) requires the
approval or consent of any governmental body or of any other person or
(2) conflicts with or results in any breach or violation of, or constitutes (or
with notice or lapse of time or both would constitute) a default under, any
agreement, instrument, judgment, decree, order, statute, rule, permit or
governmental regulation applicable to the Company.
     The representations and warranties of the Company contained in this
Section 10 shall survive the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby.
     Section 14. Successors and Assigns; No Third-Party Beneficiaries. This
Agreement shall inure to the benefit of, and be binding upon, the successors and
assigns of each of the parties, including, but not limited to, the Executive’s
heirs and the personal representatives of the Executive’s estate; provided,
however, that neither party shall assign or delegate any of the

12



--------------------------------------------------------------------------------



 



obligations created under this Agreement without the prior written consent of
the other party. Notwithstanding the foregoing, the Company shall have the
unrestricted right to assign this Agreement and to delegate all or any part of
its obligations hereunder to any of its subsidiaries or Affiliates, but in such
event such assignee shall expressly assume all obligations of the Company
hereunder and the Company shall remain fully liable for the performance of all
of such obligations in the manner prescribed in this Agreement. Nothing in this
Agreement shall confer upon any person or entity not a party to this Agreement,
or the legal representatives of such person or entity, any rights or remedies of
any nature or kind whatsoever under or by reason of this Agreement.
     Section 15. Waiver and Amendments. Any waiver, alteration, amendment or
modification of any of the terms of this Agreement shall be valid only if made
in writing and signed by the parties hereto; provided, however, that any such
waiver, alteration, amendment or modification is consented to on the Company’s
behalf by the Board of Directors or Compensation Committee of the Board. No
waiver by either of the parties hereto of their rights hereunder shall be deemed
to constitute a waiver with respect to any subsequent occurrences or
transactions hereunder unless such waiver specifically states that it is to be
construed as a continuing waiver.
     Section 16. Severability and Governing Law. The Executive acknowledges and
agrees that the covenants set forth in Section 7 hereof are reasonable and valid
in geographical and temporal scope and in all other respects. If any of such
covenants or such other provisions of this Agreement are found to be invalid or
unenforceable by a final determination of a court of competent jurisdiction
(a) the remaining terms and provisions hereof shall be unimpaired and (b) the
invalid or unenforceable term or provision shall be deemed replaced by a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision. This Agreement
shall be governed by and construed in accordance with the laws of the state of
Minnesota applicable to contracts made and to be performed entirely within such
state.
     Section 17. Notices.
     (a) All communications under this Agreement shall be in writing and shall
be delivered by hand or mailed by overnight courier or by registered or
certified mail, postage prepaid:
     (1) If to the Executive, at 25 Stonewall Lane, Ridgefield, Connecticut
06877, or at such other address as the Executive may have furnished the Company
in writing, and
     (2) If to the Company, at 10700 Bren Road West, Minnetonka, Minnesota
55343, marked for the attention of Senior Vice President, Human Resources, or at
such other address as it may have furnished in writing to the Executive.
     (b) Any notice so addressed shall be deemed to be given: if delivered by
hand, on the date of such delivery; if mailed by courier, on the first business
day

13



--------------------------------------------------------------------------------



 



following the date of such mailing; and if mailed by registered or certified
mail, on the third business day after the date of such mailing.
     Section 18. Section Headings. The headings of the sections and subsections
of this Agreement are inserted for convenience only and shall not be deemed to
constitute a part thereof, affect the meaning or interpretation of this
Agreement or of any term or provision hereof.
     Section 19. Entire Agreement. This Agreement, including the Stock Option
Certificates, and the CIC Severance Agreement constitutes the entire
understanding and agreement of the parties hereto regarding the employment of
the Executive. This Agreement supersedes all prior negotiations, discussions,
correspondence, communications, understandings and agreements between the
parties relating to the subject matter of this Agreement.
     Section 20. Survival of Operative Sections. Upon any termination of the
Executive’s employment, the provisions of Sections 6(e) and 7 through 21 of this
Agreement shall survive to the extent necessary to give effect to the provisions
thereof.
     Section 21. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement. Facsimile execution and
delivery of this Agreement shall be legal, valid and binding execution and
delivery for all purposes.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

              AMERICAN MEDICAL SYSTEMS, INC.
 
       
 
  By:    
 
                Janet L. Dick         Senior Vice President, Human Resources
 
                  Anthony P. Bihl, III

14